United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                September 2, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-50834
                           Summary Calendar



UNITED STATES OF AMERICA

                       Plaintiff - Appellee

     v.

LORAN BRUCE PIERSON

                       Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. W-95-CR-093-ALL
                       --------------------

Before KING, Chief Judge, and JONES and DENNIS, Circuit Judges.

PER CURIAM:*

     In April 1997 Loran Bruce Pierson was convicted of mailing a

destructive device causing serious bodily injury and property

damage, use of a destructive device during and in relation to a

crime of violence, and firearm possession by a person subject to

a court order.    He was sentenced to a term of 38 years’

imprisonment, and he was also ordered to immediately pay $300 in

special assessments and a fine of $15,000.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 03-50834
                                  -2-

     In June 2003 the district court unilaterally amended the

original judgment “[t]o establish the defendant’s minimum payment

of $25 per quarter.”   The amended judgment, like the original

judgment, provided that Pierson was to immediately pay a $300

special assessment.

     The district court did not explain its exercise of

jurisdiction, and on these facts we are unable to discern any

basis for amending the original judgment.   Because the district

court lacked jurisdiction to amend its original judgment, the

amended judgment must be vacated.

     We therefore VACATE the order of the district court amending

Pierson’s sentence and REMAND with instructions to reinstate the

original judgment.

     VACATED AND REMANDED.